DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, Page 11, filed October 7th, 2021, regarding priority claims have been fully considered but they are not persuasive.  It is noted that a claim for a Continuation In Part was requested, which will allow the priority date to be the date from a parent application for the limitations found within the parent application(s).  Several claim limitations of the current application were unable to be found within the parent application(s), so therefore the filing date of the current application will be used as the effective date for those limitations.  The missing limitations are repeated in the Priority section below.  No further arguments were made regarding this.  If the applicant believes that they are entitled to the priority date of the parent application(s) for the claim limitations that the examiner was unable to find within the parent application(s), it is requested that applicant point to the location where support for these limitations can be found within the parent application(s).  See MPEP 2139.01.  

Applicant’s arguments, see Pages 11-12, filed October 7th
The addition of the driving apparatus being, in one embodiment, a battery and being connectable to a motor assembly by a cable does clarify this feature, however this was not previously disclosed, resulting in there being new matter added.  
Additionally, it was previously noted that numerous reference signs were missing from the specification, and that all of them are not mentioned, due to the length of the specification and an unreasonable amount of errors.  The examiner highly suggests a full read through of the specification to ensure all of the disclosed reference numbers are found in the drawings.  There are a large number of reference numbers not present in the figures, for example, 909, 910, 162, 111, 122, 123, 115, 124, 116, 102, 103, 105, 112, 113, 140, 150, 180, and 181, among others.  All reference numbers within the specification must be found in the drawings.  
The drawing objections have been repeated below. The remaining objections to the specification have been withdrawn. 

Applicant’s arguments, see Pages 12-13, filed October 7th, 2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification has been withdrawn. 

Applicant’s arguments, see Pages 13-14, filed October 7th, 2021, with respect to 112 rejections have been fully considered and are persuasive, except for the argument that it is clear that the “at least one lift arm” is different from the “at least one lower lift arm” and the “at least one top link arm”.  The examiner appreciates the clarification that the “at least one lift arm” is the lift arm 905 in the specification.  However, the examiner respectfully disagrees because the limitation could be interpreted as any lift arm under the broadest reasonable interpretation, which would include the lower lift arm or 
Additionally, the previous 112(b) rejection of record for claim 9 has been upheld because no changes were made to the claim and “implement apparatus” has not been previously introduced. 
In regards to the argument that “said first end of said ground utility robot” is introduced in claim 6 and that it is therefore not necessary to introduce this component in claims 7 and 9, the examiner respectfully disagrees.  Claims 7 and 9 are not dependent upon claim 6 and therefore the limitation was not introduced in a parent claim.  Components of a claim must be introduced in each claim set to avoid indefiniteness.  
The 112(b) rejections of record recited above have been repeated below.  The remaining 112 rejections have been withdrawn. 

Applicant’s arguments, see Pages 14-16, filed October 7th, 2021, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blackwell et al (US 20150105965; already of record; hereinafter Blackwell), as necessitated by amendments.
Applicant's arguments see Pages 16-17, filed October 7th, 2021, regarding the 103 rejection of claim 3 have been fully considered but they are not persuasive. 
In regards to the argument that Bering teaches the opposite of the present invention because Bering teaches of the use of gas or diesel motor or engine of the tractor to create the power to drive the generators to create electricity, while the current invention teaches of the use of batteries, fuel cells, and solar panels to power and drive an implement, the examiner respectfully disagrees.  Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is no limitation within claims 1-3 of the present invention utilizing batteries, solar power, or fuel cells to power and drive the implement.  No patentable weight can be given to limitations that are not found within the claims.  
Furthermore, in the amended specification it is disclosed that “The driving apparatus in a preferred embodiment is a battery but can be any type of apparatus that will drive the system including a gas engine, diesel engine, fuel cell or any other apparatus or device that can provide power to the implement”.  It does not make sense that something that is allegedly the exact opposite of what the applicant is teaching is disclosed within the specification of the current invention.  As stated in the current specification itself “The driving apparatus in a preferred embodiment is a battery but can be any type of apparatus that will drive the system including a gas engine, diesel engine”, it would be obvious to one of ordinary skill in the art of the invention to merely exchange one source of power for another.  The applicant has argued that something within their own specification is the opposite of their own disclosure, which simply makes no sense.  
Lastly, it would be obvious to one of ordinary skill that methods of generating power, such as gas engines, diesel engines, solar power, batteries, and fuel cells are old and well known in the art of the invention, and that just because one of them is taught in a disclosure that does not mean that they are inherently opposites of each of each other.  
In regards to the argument that Bering does not teach of a “ground utility robot”, the examiner respectfully disagrees, but regardless, a new reference not previously relied upon for this claim teaches this limitation, rendering this argument moot.  

Applicant's arguments see Pages 17, filed October 7th, 2021, regarding the 103 rejection of claim 4 have been fully considered but they are not persuasive. 
In regards to the argument that Blackwell does not teach of a ground utility robot, the examiner respectfully disagrees.  The term “ground utility robot” does not have a definition that is well known in the art of the invention, and there is no definition of a ground utility robot within the specification.  It is unclear what would qualify as a “ground utility robot” based on the arguments regarding this limitation in pages 14-18.  The examiner’s broadest reasonable interpretation of “ground utility robot” is a robot (which would include autonomous vehicles, among other possibilities) that is capable of being in the ground and having some utility.  This term is incredibly broad and essentially only requires that the limitations are performed using an autonomous vehicle, among other possibilities.  Regardless, the examiner argues that Blackwell is a ground utility robot because Blackwell discloses that “it may be advantageous to support the autonomous tug units with a field docking station that can autonomously supply propulsion fuel, seed, fertilizer, insecticide or anything the vehicle might needed to sustain its operations for extended periods without human intervention” (Para 0128), “It is yet another object, feature, and/or advantage of the invention to provide an autonomous vehicle that is self-propelled and capable of attaching to various agricultural equipment” (para 0009), and “The tug unit 10 can also include an intelligent control 19. The intelligent control 19 is operatively or otherwise electrically connected to the components of the tug unit 10 and can be used to regulate and operate the tug unit 10. For example, the intelligent control 19 may include operations to operate the drive system. The intelligent control 19 may also include a location determining system, such as GPS, radar, LIDAR, or the like, in order to control the location of the tug unit 10. Further aspects of the intelligent control 19 may include communication devices, such as Wi-Fi, radio frequency, radar, sensors, Bluetooth, or the like. The communication devices of the intelligent control 19 may be used to further indicate the location of the tug unit 10 relative to additional units or objects/obstructions, the status of the tug unit and/or The communication portion of the intelligent control can be utilized to emit the information from the individual tug unit to additional tug units, to a master module, to a master vehicle, or otherwise to basically anywhere designated to receive the information” (Para 0063).  Para 0128 and 0009 above teach of an autonomous land agricultural vehicle that fulfills all of the requirements to be a “ground utility robot”, as outlined above.   Additionally, it can be seen from Para 0063 that the intelligent control system is located within the autonomous tug unit and that it does have programmed tasks.  Therefore the rejection of record is upheld.  A detailed rejection follows below.  

Applicant's arguments see Page 18, filed October 7th, 2021, regarding the 103 rejection of claim 5 have been fully considered but they are not persuasive. 
In regards to the argument that it is unclear what is being taught by “coal, turbine, solar, or fuel cell engines could be included as part of the units”, the examiner respectfully disagrees.  It is clear that the “units” is referring to the tug units, as the reference substitutes “units” for “tug units” at times, such as “The communication devices of the intelligent control 19 may be used to further indicate the location of the tug unit 10 relative to additional units” (para 0063) and “The bi-directional travel of the tug units 10 also allows the units to be combined with one another or multiple tug units in order to perform certain functions or operations” (Para 0065).  Therefore it is clear that “units” refers to the tug units.  
Additionally, it would be obvious to one or ordinary skill that if a “coal, turbine, solar, or fuel cell engines could be included as part of [a vehicle]”, it would be obvious that the intention of these components is to generate power.  Therefore it is unclear why it would be “impossible to say that Blackwell is teaching the use of solar as a main power source for the robot”, as it is clearly stated that solar is a possible energy source.  It would be obvious of one to ordinary skill in the art that solar power is nearly always stored within a battery so that the solar power can be consumed at a desired moment.  
Additionally, the current claims do not teach that “the use of solar as a main power source for the robot”, it merely teaches that it utilizes the solar and battery power, but it not disclosed that it is the main source of power.  Additionally, Blackwell discloses of “Additionally, other connections may be made between the tug unit 30 and the implement 35 for operating the implement 35. For example, electrical connections, hydraulic connections, power take-off connections, pneumatic connections, or the like may be utilized in order to provide power or other operations from the tug unit 30 to the implement 35” (Para 0080), which teaches that sources of power from the tug unit can be used for power take-off connections to power an implement.  This power could be from solar and batteries, as discussed above.  Blackwell also discloses that “the tug unit 10 includes a power supply or source 16. For example, when the tug unit 10 includes an electric drive system, the power supply may be a diesel electric generator, which includes an exhaust 23. A diesel electric generator will operate to supply power to an electric motor, which controls the drive system and operates the tug unit 10. In addition, other types or sources of generators may also be used instead of the diesel generator, and the invention is considered to include substantially all types of generators for providing power to the various drive sources. The electric motor and/or generator can also provide additional power output to other components, such as plugins or other detachable power sources. However, as mentioned, when other drive systems are to be used, the invention provides that other types of power sources may be included” (Para 0061).  Therefore, the rejection of record is upheld and a detailed rejection follows below.  
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/612,297, 16/024,450, and 29/665,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
All of the documents claimed priority to do not disclose the following limitations:
a three-point hitch frame comprising:
at least one lower lift arm affixable to said implement;
at least one lift arm;
at least one top link arm affixable to said implement;
at least one support arm affixable to said ground utility robot; where said three-point hitch frame is securable to said ground utility robot;
an electric linear actuator;
a driving apparatus located on said ground utility robot;
a gearbox assembly having a first side connectable to said driving apparatus;
at least one motor assembly connectable to a second side of said gearbox assembly;
a power take-off shaft having a first end connectable to said motor assembly; and
a second end connectable to said implement.
a weight is attached to said first end of said ground utility robot.
all of the limitations recited in claims 2 and 7-9.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 909, 910, 162, 111, 122, 123, 115, 124, 116, 102, 103, 105, 112, 113, 140, 150, 180, and 181, among others.  It is noted that there may be additional reference signs missing from the drawings that were not found at this time due to the length of the specification.  Applicant’s assistance with finding and amending further objections is requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the applicant failed to underline added text in Para 0004, “as shown in Fig. 18”, the applicant deleted “at least one motor assembly connectable to a second side of said gearbox assembly” in claim 1 without striking through the underlined text, the applicant added the word “counter” in claim 7 without underlining this, applicant added the words “counter” and swapped “one” for “a” in claim 8 without marking the text appropriately, and applicant swapped the word “are” for “is” on two occasions in claim 9 without marking the text appropriately.  It is critical that the claims are appropriately marked so that must be shown by underlining the added text and removed subject matter must have a strikethrough.  If there is any other added text that was marked appropriately, this must be completed in the substitute specification and claims.  The proper desired paragraph numbers should be included as well, as it is unclear what paragraphs are being amended.  For exanimation purposes, Para 0001 corresponds to Para 0006, Para 0002 corresponds to Para 0007, Para 0003 corresponds to Para 0054, Para 0004 corresponds to Para 0090, Para 0005 corresponds to Para 0091, Para 0006 corresponds to Para 0095, and Para 0007 corresponds to Para 0100. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The amendment filed October 7th, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amended content of Para 0091, as it was not previously disclosed that “the driving apparatus in a preferred embodiment is a battery but can be any type of apparatus that will 
The amended content of Para 0090, as it was not previously disclosed that “a driving apparatus 806, such as a fuel cell or, as in one embodiment, a battery…”
The amended content of Para 0090, as it was not previously disclosed that “The second side of the gearbox assembly 902 has a gearing shaft 910 that extends outwardly from the gearbox assembly in the direction of the implement and where the gearing shaft 910 is connectable to, and a power take-off shaft 801” and “a second end 805 where the first end is connectable to the gearing shaft 910”.
The amended content of Para 0090, as it was not previously disclosed that “The shaft 801 typically includes a yoke that attaches to the driving apparatus gearing shaft 910”

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim recites “at least one gearing shaft extending from a second side of said gearbox assembly” and “a power take-off shaft having a first end connectable to said gearing shaft”, however, this limitation was not found in the original disclosure, and therefore new matter has been added.  There is no mention of a gearing shaft, or furthermore how a gearing shaft is assembled with other component, within the original drawings or specification.
In regards to claim 1, the claim recites “said driving apparatus provides power from said ground utility robot to said implement”, however, this limitation was not found in the original disclosure, and therefore new matter has been added.  There is no mention that the driving apparatus provides power from the ground utility robot to the implement.  It is noted that in Para 0091 of the original specification that “The power take-off shaft first end 804 is then matingly connected to a driving apparatus 806 located on the ground utility robot 100 where the driving apparatus 806 is powered by the ground utility robot. Finally, the power take-off shaft second end 805 is matingly connected to the implement to power the implement.”  However, this does not disclose that “said driving apparatus provides power from said ground utility robot to said implement”.
In regards to claim 5, the claim recites that “said driving apparatus on said ground utility robot utilizes solar and battery power to power said ground utility robot which is then used to power said 
In regards to claims 2-4 and 6-10, the claims are rejected as dependent upon a rejected claim.  

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “at least one lift arm” can be interpreted as any lift arm, including the lower lift arm or the top link arm, since each of these arms do lift the implement.  It is unclear what makes this “lift arm” different from the other “lift arms”, rendering the claim indefinite.  For examination purposes, the lift arm was interpreted as being a lift arm that is perpendicular to the other lift arms, such as that shown in Fig 15 as Part 905.   
Claim 1said gearing shaft" in line 18.  A “gearing shaft” was not previously introduced, however an “at least one gearing shaft” was previously introduced in the claim.  It is unclear if these are the same gearing shafts.  For examination purposes, the claim was interpreted as though line 18 reads -- said at least one gearing shaft --. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 recites the limitation "said first end of said ground utility robot", however, this “first end” has not been introduced in previous claims, rendering the claim indefinite.  For examination purposes, the claim was interpreted as though it read -- a first end of said ground utility robot--.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said implement apparatus", however this component has not been previously introduced, rendering the claims indefinite.  For examination purposes, the implement apparatus was interpreted as being all or part of the structure that is connected to and moves the implement.  There is insufficient antecedent basis for this limitation in the claim.

In regards to claims 2-6, 8 and 10, the claims are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bering (US 2019/0123617; already of record) in view of Blackwell et al. (US 2015/0105965; hereinafter Blackwell; already of record).
In regards to claim 1, Bering teaches of an implement attachment apparatus for use with and attachment to [vehicle] (Abstract) comprising:
a three-point hitch frame (Para 0023, Fig 3) comprising:
at least one lower lift arm affixable to said implement (Fig 3 Part 74, Para 0025);
at least one lift arm (Fig 3 Part 70, Para 0025);
at least one top link arm affixable to said implement (Fig 3 Part 57, Para 0024);

a power take-off system (Para 0027) comprising:
an electric linear actuator (Fig 5 Part 57, Para 0024, where in order for the center link 57 to adjust the tilting of the housing, it can be seen in the figures that this component would be a linear actuator, as it would move inward and outward linearly);
a driving apparatus located on said [vehicle] (Fig 3 Parts 50, 54, 57, 70, 74, 78, 64, Fig 4 Part 96, Para 0024-0025, 0027; where the housing 50 is connected to the ground utility robot and therefore the hitch and support arms are affixable to the ground utility robot);
a gearbox assembly having a first side connectable to at least one motor assembly (Para 0027, Fig 4, Part 90, 96, 50, Fig 3 Parts 50, 54, 57, 70, 74, 78, 64, Para 0024-0025, claim 7);
at least one gearing shaft connectable to a second side of said gearbox assembly (Para 0027-0028, Fig 5 Parts 90, 91, 96);
a power take-off shaft (Fig 5 Part 96) having 
a first end connectable to said gearing shaft (Para 0027-0028, Fig 5 Parts 90, 91, 96); 
a second end connectable to said implement (Para 0024-0025, 0028, Fig 5 and 6, Part 96, 40, 100; where the implement is attached to the housing 40); and…
	However, Bering does not specifically disclose of a ground utility robot and said driving apparatus provides power from said ground utility robot to said implement.


said driving apparatus provides power from said ground utility robot to said implement (Para 0080, 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement attachment apparatus, as taught by Bering, to include a ground utility robot and said driving apparatus provides power from said ground utility robot to said implement, as taught by Blackwell, in order to allow the vehicle to provide power to various implements with little to no change to the tug itself, thus, the various connections, sensors, and the like of the tug units will allow the units to be used with a variety of implements and/or equipment and be programmed to perform tasks in a pre-programmed or an on-the-fly manner (Blackwell Para 0097, 0015).
Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bering in view of Blackwell, as applied in claim 1 above, further in view of Hyder (US 2017/0245416; already of record).
In regards to claim 2, Bering in view of Blackwell teaches of the implement attachment apparatus of claim 1.
However, Bering in view of Blackwell does not teach that said three-point hitch frame has a shank that is insertable into a mating receiver on said ground utility robot to securely affix said three-point hitch to said ground utility robot.
Hyder, in the same field of endeavor, teaches of a three-point hitch frame has a shank that is insertable into a mating receiver on said ground utility robot to securely affix said three-point hitch to said ground utility robot (Fig 3 Part 12, Para 0036-0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement attachment apparatus, as taught by Bering in view of Blackwell, to include a three-point hitch frame having a shank that is inserted into a mating receiver on a 
In regards to claim 3, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim of claim 2 where said driving apparatus and said implement are controlled by said ground utility robot (Blackwell Para 0009, 0063, 0097, 0002, 0089, claim 1).
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 4, Bering in view of Blackwell, further in view of Hyder teach of the implement attachment apparatus of claim 3 where said ground utility robot utilizes an onboard computer and programmed tasks to control said ground utility robot and said implement (Blackwell Para 0068 lines 1-12, Para 0095, Abstract, Para 0063, 0015, 0009, 0097, 0002, 0089).  
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 5, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 4 where said driving apparatus on said ground utility robot utilizes solar and battery power to power said ground utility robot which is then used to power said power take-off and said implement (Blackwell Para 0137, 0062, 0080, claim 1, lines 22-35).
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 6, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 5 where said implement attachment apparatus and said implement are attached to a first end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39).

In regards to claim 7, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 5 where said implement attachment apparatus and said implement are attached to a second end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39); and
a counter weight is attached to said first end of said ground utility robot (Blackwell Para 0062; where if power supplies were placed on a vehicle, it could be placed away from an implement for weight distribution)
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 8, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 7 where said weight is at least one battery (Blackwell Para 0062, 0137; power supplies).
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 9, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 5 where said implement apparatus and said implement is attached to said first end of said ground utility robot and a second implement apparatus and a second implement is attached to said second end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39).
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
In regards to claim 10, Bering in view of Blackwell, further in view of Hyder teaches of the implement attachment apparatus of claim 5 further comprising a safety system comprising:
at least one sensor on said ground utility robot that senses objects (Blackwell Para 0064);
a safety program utilizing processing logic on said onboard computer (Blackwell Para 0064, 0063); whereby 
said safety program begins evasive or precautionary measures if an object is detected that said processing logic deems hazardous (Blackwell Para 0064, 0063, 0015, 0074 lines 10-25).
The motivation of combining Bering, Blackwell, and Hyder is the same as that in claim 2 recited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663